1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     HARLAN ISKE,                                          Case No. 3:20-cv-00061-RFB-WGC
4                                            Plaintiff,                    ORDER
5            v.
6     LOVELOCK CORRECTIONAL CENTER
      DENTAL, et al.,
7
                                         Defendants.
8
9
     I.     DISCUSSION
10
            On January 27, 2020, Plaintiff, an inmate in the custody of the Nevada Department
11
     of Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983
12
     and filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). On January 31,
13
     2020, this Court issued an order denying Plaintiff’s application to proceed in forma
14
     pauperis without prejudice to file a new application because Plaintiff’s application had
15
     been incomplete. (ECF No. 3). On February 4, 2020, Plaintiff filed a new application to
16
     proceed in forma pauperis. (ECF No. 4). Plaintiff’s application at ECF No. 4 remains
17
     incomplete.
18
            Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must submit
19
     a fully complete application to proceed in forma pauperis on this Court’s approved form
20
     and attach an inmate account statement for the past six months and a properly executed
21
     financial certificate. Plaintiff has not submitted all necessary pages of his application to
22
     proceed in forma pauperis. Specifically, Plaintiff has not submitted pages two and three
23
     of this Court’s application form. (See ECF No. 4). As such, Plaintiff’s in forma pauperis
24
     application (ECF No. 4) is denied without prejudice. The Court will retain Plaintiff’s civil
25
     rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of the
26
     filing fee is resolved. Plaintiff will be granted one final opportunity to cure the deficiencies
27
     of his application to proceed in forma pauperis, or in the alternative, pay the full filing fee
28
     for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis,
1    he must file a fully complete application to proceed in forma pauperis. If Plaintiff files
2    another incomplete application to proceed in forma pauperis, the Court will dismiss the
3    case in its entirety, without prejudice, to file a new case when Plaintiff is able to file a fully
4    complete application to proceed in forma pauperis.
5    II.    CONCLUSION
6           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
7    in forma pauperis (ECF No. 4) is DENIED without prejudice to file a new and fully
8    complete application.
9           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
10   approved form application to proceed in forma pauperis by a prisoner, as well as the
11   document entitled information and instructions for filing an in forma pauperis application.
12          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
13   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
14   the correct form with complete financial attachments in compliance with 28 U.S.C. §
15   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
16   fee and the $50 administrative fee).
17          IT IS FURTHER ORDERED that, if Plaintiff’s next application to proceed in forma
18   pauperis is incomplete, the Court will dismiss the case, without prejudice, for Plaintiff to
19   file a new case when he is able to file a fully complete application to proceed in forma
20   pauperis.
21          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
22   dismissal of this action may result.
23          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
24   (ECF No. 1-1), but will not file it at this time.
25                  February 5, 2020
            DATED: _________________
26
27                                                UNITED STATES MAGISTRATE JUDGE
28



                                                    -2-
